Opinion issued November 21, 2017




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-17-00306-CV
                              ———————————
                   IN RE KILLEEN & STERN, P.C., Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Killeen & Stern, P.C., has filed a petition for a writ of mandamus

challenging an order that grants real party in interest Markel Corporation’s motion

to quash the deposition of Steve Markel and motion for protective order.1

      We deny the petition.


1
      The underlying case is Killeen & Stern, P.C. v. Markel Corporation, Cause No.
      2015-77711, in the 61st District Court of Harris County, the Honorable Fredericka
      Phillips presiding.
                                PER CURIAM

Panel consists of Justices Keyes, Brown, and Lloyd.




                                        2